   Case: Case
         18-3390
              5:17-cr-00390-JS
                    Document: 003113075788
                                Document 245 Page:
                                             Filed 11/01/18
                                                    1   Date Page
                                                             Filed:111/01/2018
                                                                     of 1



     UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                              18-3390

                                     USA v. Edwin Pawlowski

                                         5-17-cr-00390-001

                                            ORDER

It is hereby ORDERED that the above-captioned appeal is stayed pending entry of a Judgment
and Commitment order by the District Court. See United States v. Hashagen, 816 F.2d 899 (3d
Cir. 1987). Appellant is directed to inform the Clerk in writing as to the date the District Court
enters the Judgment and Commitment order. Any objection to this order shall be filed with the
Clerk of this Court within ten (10) days from the date of this order.

Pursuant to Fed. R. App. P, a notice of appeal filed after the announcement of a decision,
sentence or order -- but before the entry of the judgment or order -- is treated as filed on the date
of the order and after its entry. Accordingly, it is not necessary to file a subsequent notice of
appeal after the judgment and commitment order is entered.

For the Court,


s/ Patricia S. Dodszuweit
Clerk

Date: November 1, 2018
